KATES NUSSMAN ELLIS
FARHI & EARLE, LLP
190 Moore St., Suite 306
Hackensack, NJ 07601
(201) 488-7211
Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 VICTORIA BRIGHTMAN,                                          Case No.: 1:20-cv-4290

                        Plaintiff,

        v.                                               CERTIFICATION OF COUNSEL

 PHYSICIAN AFFILIATE GROUP OF NEW
 YORK, P.C., and NICOLE DELTS and
 REGINALD D. ODOM, individually,

                        Defendants.


       MICHAEL FARHI, hereby certifies as follows:

       1.      I am a Partner of the firm of Kates Nussman Ellis Farhi & Earle, LLP, the attorneys

for the Plaintiff Victoria Brightman in the above-captioned matter. I am fully familiar with the

facts surrounding this litigation and I make this Certification in support of this Notice of Motion

to permit my firm to be relieved as counsel for this party.

       2.      The reason for this request is the client’s complete lack of communication with my

office in defending the case and violation of her obligations under her Retainer Agreement, since

the Court issued its Opinion and order of May 19, 2021.

       3.      On May 19, 2021 the date of the Order and Opinion, my office emailed a copy of

the same to my client. She did not respond, despite my request that she do so, to discuss the case.

Communication by email was the agreed-upon method with Plaintiff since the commencement of

my representation.
       4.         On May 25, 2021, my office emailed to my client a copy of the Court’s Order of

that date extending time for Defendants to file an Answer. She did not respond, despite my request

that she do so. The letter was not returned by the Postal Service.

       5.         Also on May 25, 2021, my office called Plaintiff, to follow up on my May 19, 2021

email but we were unable to leave a voicemail. In the alternative, a letter was mailed to Plaintiff’s

home, by first class mail, enclosing the Court’s May 19, 2021 Opinion. To date, Plaintiff has not

responded to my letter, despite my request that she do so. The letter was not returned by the Postal

Service.

       6.         On June 2, 2021, my office mailed by first class mail and emailed to Plaintiff a

copy of Defendants’ proposed Joint Discovery letter, but she has not responded, despite my request

that she do so.

       7.         I cannot and will not speculate as to why Plaintiff has not responded to my

communications. I can represent to the Court without violating attorney-client privilege that she

lives with her son and I have not heard from him, either.

       8.         For reasons that do not need elaboration, I cannot continue to represent a client with

whom I cannot communicate. Indeed, that circumstance makes diligent and ethical representation

impossible.

       9.         The foregoing reasons, it is respectfully requested that the relief sought by this

application be granted.
                                      CERTIFICATION

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.


                                            /s/ Michael Farhi____
                                             MICHAEL FARHI
DATED: June 9, 2021
